UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2397


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF
VIRGINIA DANVILLE DIVISION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00551-MSD-LRL)


Submitted: May 31, 2019                                           Decided: June 18, 2019


Before NIEMEYER and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedric Euron Draper appeals the district court’s order dismissing his civil action

for improper venue. We have reviewed the record and find no reversible error. See

Buchanan v. Manley, 145 F.3d 386, 388-89 (D.C. Cir. 1998).           It is apparent from

Draper’s complaint that no conceivable basis exists for venue in the Eastern District of

Virginia.   See 28 U.S.C. § 1391(b), (c) (2012) (describing venue and residency

requirements). Moreover, we are satisfied that the interests of justice did not require

transferring, rather than dismissing, the action. See Simpkins v. D.C. Gov’t, 108 F.3d
366, 370 (D.C. Cir. 1997) (recognizing that district court may dismiss action, despite

improper venue, where complaint patently failed to state viable claim).

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2